DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendment filed 16 June 2021 amends claims 1, 11, 13, 14, 17, 18, and 20. Claims 3, 4, 9, 12, 15, and 16 are cancelled. Applicant’s amendment has been fully considered and entered.
Response to Arguments
Applicant argues, “To expedite prosecution, a Terminal Disclaimer is being submitted herewith. No admissions are made. Withdrawal of the rejection is required.” This argument has been fully considered and is persuasive. The previous obviousness type double patenting rejection has been withdrawn.
Applicant argues, “The Interview Summary mailed by the USPTO on April 19, 2021 indicates that the proposed amendments would overcome the current prior art rejection. Accordingly, independent claims 1 and 13, as well as any dependents, are allowable over the cited art.” This argument has been fully considered and is persuasive. The previous prior art rejections have been withdrawn.
Terminal Disclaimer
The terminal disclaimer filed on 16 June 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,693,658 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Patrick B. Miller (Reg. No. 73,531) on 24 June 2021.
The application has been amended as follows: 
For claim 13, replace “An interaction platform comprising comprising:” with “An interaction platform comprising:” on line 1.
For claim 13, replace “a processor” with “a hardware processor” on line 2.
Allowable Subject Matter
Claims 1, 2, 5-8, 10, 11, 13, 14, 17-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art does not disclose or make obvious the claimed settlement process that requires a single entity to validate a received digital asset by analyzing the sender identifier, originating currency, destination currency, amount, recipient identifier, and digital signature included in the received digital asset, generate a second digital signature for the digital asset, transmitting the digital asset and the second digital signature to a second entity, generate a block for a blockchain including the digital asset, and coordinating a transfer of funds including the amount from the sender to the recipient as specified in the digital asset.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN E LANIER whose telephone number is (571)272-3805.  The examiner can normally be reached on M-Th: 6:20-4:50.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on 5712724063.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BENJAMIN E LANIER/Primary Examiner, Art Unit 2437